Citation Nr: 0021898	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's request for waiver of recovery of a 
loan guaranty indebtedness in the amount of $6,016.30 was 
timely received.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1945 to 
October 1953.

This matter arises from various decisions rendered since May 
1992 by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Detroit, Michigan, 
Regional Office (RO).  In the aggregate, these held that the 
veteran had not timely appealed the denial of his request for 
waiver of recovery of the loan guaranty indebtedness in the 
amount of $6,016.30.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

Following preliminary review, the Board remanded this case to 
the RO in March 1999 for additional action.  That was 
accomplished, and the case was returned to the Board earlier 
this year for final appellate disposition.


FINDINGS OF FACT

1.  By decision dated May 12, 1992, the COWC denied the 
veteran's request for waiver of recovery of a loan guaranty 
indebtedness in the amount of $6,016.30; the veteran was 
notified of that determination by VA letter dated May 13, 
1992.

2.  The veteran's notice of disagreement with the COWC denial 
of his request for waiver of recovery of the loan guaranty 
indebtedness at issue was first received by VA telephonically 
on April 10, 1995.


CONCLUSION OF LAW

The veteran did not file a timely appeal with regard to the 
COWC denial of his request for waiver of recovery of a loan 
guaranty indebtedness in the amount of $6,016.30.  
38 U.S.C.A. §§ 5107, 7105(b)(1) (West 1991); 38 C.F.R. 
§§ 20.200, 20.201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he submitted a timely notice of 
disagreement with the denial of his request for waiver of 
recovery of a loan guaranty indebtedness in the amount of 
$6,016.30.  The facts in this case indicate otherwise.

The record indicates that the COWC denied the waiver request 
at issue by decision dated May 12, 1992.  The veteran was 
notified of that determination by VA letter dated the 
following day.  The record does not indicate that this letter 
was sent to an incorrect address, or that it was returned as 
nondeliverable.  The first indication of record of an intent 
by the veteran to appeal the aforementioned waiver denial is 
contained in a VA Form 26-6715, Record of Telephone 
Conversation, dated April 10, 1995.  Therein, a VA employee 
noted that the veteran's spouse had phoned, claiming that she 
had requested an appeal of the waiver denial at issue shortly 
after she and the veteran received notice of that 
determination.  Both the veteran's claims file and his loan 
guaranty file then were reviewed; however, no record of such 
a request was found.

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed.  See 
38 U.S.C.A. § 7105(a).  A notice of disagreement shall be 
filed within one year from the date of mailing of notice of 
the result of initial review or determination.  Such notice 
must be in writing and be filed with the activity which 
entered the determination with which disagreement is 
expressed.  Id. at (b)(1).  If no notice of disagreement is 
filed in accordance with this chapter within the prescribed 
period, the action or determination shall become final.  Id. 
at (c).

As previously noted, the COWC denied the veteran's request 
for waiver of recovery of the loan guaranty indebtedness at 
issue in May 1992, and notified him of that determination by 
letter dated May 13, 1992.  Despite the veteran's contentions 
to the contrary, there is no evidence of any communication 
submitted by him or his representative indicating his 
disagreement with that decision until the telephonic 
communication with the veteran's spouse on April 10, 1995.  
Because this is well beyond the one-year time limit 
prescribed by law and regulation, the Board simply does not 
have jurisdiction over this issue.  See 38 U.S.C.A. § 7104 
(West 1991).  Under the circumstances, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefit sought in this case.


ORDER

As the veteran's notice of disagreement with regard to the 
decision rendered in May 1992 was not timely filed, the 
appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 
- 4 -

- 3 -


